Safety on the Community's railways - Amendment of Regulation (EC) No 881/2004 establishing a European Railway Agency (debate)
The next item is the joint debate on
- the recommendation for second reading by Paolo Costa, on behalf of the Committee on Transport and Tourism, on amending Directive 2004/49/EC on safety on the Community's railways (Railway Safety Directive) (16133/3/2007 - C6-0129/2008 -;
- the recommendation for second reading by Paolo Costa, on behalf of the Committee on Transport and Tourism , on amending Regulation (EC) No 881/2004 establishing a European Railway Agency (Agency Regulation) (16138/3/2007 - C6-0131/2008 -
rapporteur. - (IT) Madam President, Commissioner, ladies and gentlemen, it is a great pleasure for me to introduce our debate this evening, because we have reached the end of an endeavour which was initially very difficult but whose outcome, it seems to me, is highly significant. We are discussing some very technical matters this evening, but in my opinion they are ones which will make a much more significant contribution to building Europe than many of the speeches we address to one another on so many other occasions.
We may not have noticed, but there are now almost 700 000 wagons in Europe which are able to move from one country to another and can be used by one company rather than another; until now, however, they have been prevented from crossing borders with relative ease because we had not established common safety rules on both sides.
This evening, by tackling two issues that complement the rules on interoperability and on the mutual recognition of rolling stock, already carried forward in January, we are eliminating other barriers, and doing so in such a way as to ensure that there is a harmonised system, not least from a safety point of view. With the regulation under discussion this evening, we are taking a second step forward: as well as extending the powers of the European Agency, we are giving it a crucial role in setting up the single railway signalling system, intended to replace no fewer than 23 existing systems in Europe. We are at last beginning to glimpse that single railway market envisaged by the first Treaty, back in 1957, but which has still not been achieved.
With regard to the proposal for a directive on safety, our main concern was to devise a maintenance certification system for wagons, at the service not just of railway companies and companies managing the infrastructure, but also, perhaps, of a third party deciding to invest in a fleet of wagons. None of this would detract from the liability of railway companies for the use of that rolling stock when it is on the move.
We discussed at length whether or not certification should be made voluntary rather than mandatory, and whether or not to confine ourselves to wagons rather than all other rolling stock. I believe that we came up with a good solution: the system will be mandatory and will cover wagons for the next two years; it will also cover other vehicles - passenger vehicles - within ten years or so. This system has been outlined, this road has been followed, and we will shortly arrive at our destination. The Agency regulation, I would emphasise, fully covers the European signalling system, making it possible to take a technological step forward and envisage the eventuality of eliminating other measures.
We had two difficulties: how to ensure that technological innovation - which must be fostered and increased - does not jeopardise the timeframe required for investment in the transition to the new signalling system. It seems to me that a solution has been found here too: namely to adopt a version 2.3.0 of the current system and move ahead with that, bearing in mind that by 2012 we will have introduced the even more advanced, definitive system. For these reasons, having - it seems to me - ingeniously solved both problems, I believe we can recommend that the House vote in favour of the agreement reached at second reading, enabling us to demonstrate the effectiveness of our work and of our relations with the Council.
Vice-President of the Commission. - (FR) Madam President, ladies and gentlemen, after the adoption of the first two rail packages, in 2001 and 2004, and just before the adoption of the third rail package in 2007, the Commission proposed, on 13 December 2006, a series of legislative measures on the cross-acceptance of existing rolling stock.
These measures seek to support the revitalisation of the rail sector by eliminating the obstacles to the movement of trains on European rail networks. The two texts that are the subject of this debate, the amendment of the Directive on railway safety and the amendment of the Regulation on the European Railway Agency, are part of these measures.
The amendment of the Regulation establishing the European Railway Agency had two main objectives.
The first was to broaden the Agency's competences so that it can play its role in implementing the new Interoperability Directive. It will have to identify the various national procedures and technical rules currently in force for the approval of locomotives. It will then have to draw up the list of equivalent rules and thus requirements that, once verified by a national safety authority, no longer need to be verified by the authorities of the other Member States that a locomotive may have to enter. This work will be carried out in conjunction with the networks of national safety authorities, which the Agency will have to coordinate. The Agency will also be responsible for preparing technical opinions at the request of the national safety authorities or the Commission.
In addition, some of its tasks needed to be clarified, especially with the introduction of the ERTMS system, the Directive on the certification of train drivers, and the registers and databases the Agency will have to draw up. The Agency will in fact have to play a crucial role in the introduction of the ERTMS system, not only by laying down the specifications of this harmonised signalling system, but also by guaranteeing the technical compatibility of fixed equipment fitted with different versions.
Allow me to congratulate the rapporteur, the Chairman of the committee, Mr Costa, for the work that is being done at second reading in order to reach an agreement with the Council. This result was obtained following several lengthy meetings and enormous efforts by all those involved. The results of the negotiations are still quite cautious: amendments to the two common positions that the Council had adopted on 3 March 2008, which the Commission can support completely.
Therefore, I thank you for your work, Mr Costa. I am now very much looking forward to listening to the debate.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner - and former colleague of mine - ladies and gentlemen, we could in fact almost have met in the committee room, but it is so nice to be with you all here.
Let me begin by offering the rapporteur very warm thanks on behalf of my Group. Over the past weeks he has constantly fought about technical details and sought improvements. With the two amending directives that have now been agreed between the Council and Parliament we are improving rail safety and also have a chance to improve interoperability and advance towards our aim of actually shifting more freight from road to rail.
I consider it most important that the new certification procedure, the mutual recognition of certification rules, will quite definitely reduce certification costs and, as a result, promote the Europe-wide use of rolling stock. At the same time, however - and that was one of the thorny issues for us and I thank the rapporteur for being so stubborn - we must ensure that the question of responsibility for wagon maintenance is resolved clearly and unambiguously. That is the only way we can expect our citizens to agree that wagons can be used across borders without extra controls and promote interoperability.
I am also in favour of the Agency endeavouring to make progress with the ERTMS system and I agree with the rapporteur that the best is the enemy of the good. If we change version too quickly, we will probably find nobody going for it. So we must proceed carefully and cautiously in promoting the ERTMS version.
We all love trains, especially historic trains. I am, therefore, glad that we have made it clear here that heritage and museum railways are exempt from all the technically difficult but generally necessary safety provisions. I hope our friends will hear and see us. We fully recognise the interests of museum railways.
on behalf of the PSE Group. - Madam President, on behalf of the Socialist Group I would like to thank Mr Costa for both his reports, although this evening I will speak only on the one dealing with railway safety.
Safety must always be our top priority, and those who are given the responsibility of running our railway infrastructure and its rolling stock must be properly trained and their qualifications recognised if we are to improve both the efficiency and safety of our railways. It is right that safety certification of freight wagons should enter a new phase with the introduction of a new system in 2010. It is also right that passenger vehicles should be covered, and, whilst that must be done in 10 years, those who oppose this must surely recognise the need for such a system
I also support the rapporteur in his assertion that none of this should hold back railway expansion. The whole industry in Europe, particularly in the area of rail freight, is haunted by the lack of vision that sometimes emanates from our infrastructure providers who latch on to any excuse to do nothing.
We must expand our railways, both in infrastructure and rolling-stock terms, so that we can deliver an efficient, effective and sustainable railway network devoid of obstacles.
Finally, I must thank our rapporteur and all the Members for their support of my amendments exempting heritage and tourist railways from this directive. Had they been forced to comply, the cost burden would have been crippling, putting at risk the preservation of that rich industrial heritage that these railways undoubtedly provide.
We in Europe lead the way in railway heritage and preservation, a fact often overlooked by the Commission - but, frankly, never overlooked by this Parliament.
on behalf of the GUE/NGL Group. - (NL) Madam President, long before the European Union came into existence, we had a well-organised system of railways in most of Europe. From the end of the 19th century, the railways, together with the postal services, were one of the main responsibilities of the State. Each country was responsible for its own railways.
In most countries the State had become the owner of the main or the only domestic railway company. The need for this arose because the original private companies were mainly geared up to making quick profits. They had not succeeded in guaranteeing the quality and continuity of the service. After they were taken over by the States, the infrastructure and frequency of service improved. The infrastructure belonged to the national railways and therefore to the State.
The running of passenger trains and freight trains was in the same hands, so coordination between passenger and freight transport, on the one hand, and maintenance, expansion and optimal use of the infrastructure, on the other hand, was good. There was no need for any separate bureaucratic state bodies to interfere. Almost everything, apart from the sleeper cars and restaurant cars in international trains travelling long distances, was regulated at national level. Besides, international cooperation was very good. International train travellers saw the railways as one large overarching European institution. At station ticket offices you could get hand-written tickets to anywhere in Europe and good information about services abroad.
Regional cross-border connections and connections over very long distances between countries which did not share a border were much more readily available than they are today. That system, which we might envy today, had four weaknesses, especially after electrification. Countries opted for different mains voltages and different types of electronic safety systems. Freight trains were impeded by controls, and having to uncouple and transfer freight at border stations. As public transport increasingly was operating at a loss due to the rise of the car, sections of track at the borders were thinned out and passengers had to pay an extra charge to cross the border. After the arrival of air travel, information and ticket sales for long international journeys were increasingly neglected.
Solely on points like these the European Union could deliver improvements. It has been a matter of great concern to my group for years that intervention by the European Union has not focused in the first place on these cross-border improvements but mainly on further liberalisation. To limit the damage caused by these changes, more bureaucratic supervision is again necessary.
In a series of earlier decisions on the railways since 2001 certain faits accomplis have been established. Based on this new reality my group is seeking the best possible outcome for the future. The outcomes proposed in second reading look relatively good. A number of considerations relating to subsidiarity, safety and the desire not to leave everything to agreements between the now privatised railway companies have led us to the position where, despite our earlier criticism, we will vote in favour.
(DE) Madam President, Commissioner, ladies and gentlemen, we all like to go on about shifting transport to more environmentally friendly modes. First, however, we must create the many conditions we need to implement that. The same applies in particular to the railway, which is a highly environmentally-friendly means of transport. We have some serious technological catching up to do here if we want to make the systems interoperable and we need to take a range of measures to ensure that we really achieve an internal transport market.
After lengthy and detailed negotiations between Parliament and the Council, we have achieved a good result. So we should not badmouth it but should actually endorse it tomorrow by a large majority.
However, I do think some reservations are in order, especially on the subject of agencies. Our experience so far in Europe with agencies has been, to put it cautiously, less than perfect. We often began by allocating too few if any budget resources at the start-up of the agencies. Then problems arose and we kept having to compensate after the event. We had and still have the problem of incorporating too few if any political controls and finding that the agencies have taken on a life of their own, free of any political control or responsibility. We can only hope, and the Commissioner must ensure, that it will all be different this time. Nevertheless, we must still remain on our guard, especially when it comes to agencies.
(FR) Madam President, Commissioner, I first of all want to pay tribute to Paulo Costa for his excellent work. We are dealing here with a highly technical area that is far from popular. Nonetheless, when discussing the climate plan and the aim of reducing greenhouse gases, the issue of rail transport and transport other than road transport arises.
In that respect, we have done a lot of work over the last two parliamentary terms to open up the networks. However, there is still an obstacle to the opening-up of the networks that we absolutely have to remove: the absence of technical interoperability, which is caused by numerous elements, including the many different types of control-command systems, stock recognition - which we are discussing here - and, in particular, track gauge. I am from a region called Aquitaine, where we have to change the axles of trains that come from Spain to ensure a fluid flow of traffic.
These questions, which appear to be eminently technical, are actually eminently political because they determine our transport policy and the political priority of the fight against greenhouse gases and climate change.
Both of these texts are extremely important. I would like to thank Paolo Costa for the new proposals he has put forward, notably on the mutual recognition obligation. There are several ways of hindering the opening of the European networks. The rail networks were built on very national or nationalist bases. One way of hindering it is to show little or no desire to achieve mutual recognition of stock. From now on, I hope that, thanks to the text that we are going to adopt, we will have European legislation that will allow us to do away with this obstacle, which has been particularly effective between France and Germany.
I would also like to echo what my colleague Mr Rack said about the Agency: I believe that it is extremely important to give the Agency the resources it needs for its development and perhaps its democratisation so that Parliament can be more involved.
(CS) The mandatory certification system for bodies in charge of maintenance and placing in service railway vehicles is the only railway system improvement. It would simply not be possible to ensure greater operating safety without clear rules. In both cases, whether it is the ERTMS in another report or this case, the European Railway Agency plays an important role. It seeks to achieve the free movement of wagons and locomotives, thereby improving the competitiveness of the railway system in comparison to other types of transport. This can help to improve the environment, which is suffering as a result of the unbearable burden placed on it by traffic; the amendments should therefore be supported.
Allow me to say just a few words in conclusion. The issue of maintaining sidings and wagons used by railways that are not directly connected to the network should be dealt with in national regulations, not at European Union level (including the relevant authorisations). I am thinking of factory sidings and so on.
(RO) A solution for an efficient and less polluting Community energy transport is the development of modern railway transport, both for passengers and for merchandise.
Regarding the Railway Safety Directive, I consider it necessary to exempt heritage, museum and tourist railways from the directive. It is also essential that all entities in charge of maintenance be certified and perform the maintenance themselves or be able to contract it with other maintenance workshops.
The entity in charge of maintenance should establish, for basic components or subassemblies designed for railway systems, the basic parameters and technical characteristics regarding maintenance and logistics for meeting the requirements provided by this directive during their operation.
The European Railway Agency plays an essential role in introducing the ERTMS system by 2020. In order to encourage the investments required for the interoperability of the railway transport systems in the Union, it is essential to stabilize the final version of ERTMS for a certain period.
I call attention to the need to guarantee the safety of railway transport to the European citizens. I consider that both Member States and the Commission should finance more the development of the railway infrastructure and the modernization of the rolling stock. I request the Commission to provide greater support to the new Member States whose railway systems require substantial investments.
The TRAN Committee has proposed the requirement to install the ERTMS gradually in the trans-European transport network (TEN-T) and the conditioning of providing European funds by the mandatory use of ERTMS.
(PL) Madam President, Commissioner, we are easing barriers to the movement of carriages and locomotives in the European rail network. We are trying to decide whether there should be railways in the Community or Community railways. In so doing, through this piece of legislation, we are approaching the concept of Community railways, that is, common technical, operational and legal standards, in effect, interoperability, which is needed from every point of view. Air transport, road transport and shipping are much further advanced in the creation of branch Community systems. This was one of the factors leading to their market success. Railways have not yet experienced any visible market success; if anything, they have lost market share.
The proposal under discussion is good and it is much needed. Mr Paolo Costa has done excellent work and has put forward a good report. I believe that you, Commissioner, will be able to control the Agency, resulting in great benefit to railways in Europe.
(PL) Madam President, in the countries of the 'old' EU, rail transport is losing ground to road transport. This has been happening for some decades. In 1970 railways carried almost 20% of all freight, while in 2003 this figure was down to just 7.5%. We should take advantage of the positive features of rail transport, which is a very eco-friendly form of transport. Growth in the use of railways could help to ease congestion on roads, especially during summer months. The proposed updating of the law will help to make trade more efficient in the EU. It will remove barriers to the creation of new rail freight companies. In addition, it removes the requirement to have locomotives certified in every Member State and simplifies procedures as regards existing rolling stock.
(PL) Madam President, Commissioner, I would like to draw attention to two issues in this debate. First of all, it is important support the European Parliament amendments concerning the introduction of a mandatory certification system for all companies, which means railway companies, infrastructure managers, owners or any other entity to which a certificate can be issued as an entity responsible for maintenance in compliance with the criteria and requirements contained in this text.
Secondly, support should also be given to the European Parliament amendments aimed at extending the competencies of the European Railway Agency, especially as regards issuing permits for the use of rolling stock that complies with the Technical Standard for Interoperability (TSI), making the Agency the central development body for introducing the European Rail Traffic Management System, and thirdly, giving the Agency the task of running the mandatory certification system as regards the maintenance of railway wagons and other rolling stock.
Finally, I would like to congratulate the rapporteur, Mr Paolo Costa, for convincing the Council to accept the majority of the European Parliament's amendments.
(DE) Madam President, Commissioner, ladies and gentlemen, in times like these when we may talk about shifting traffic from road to railway but have been presented with a directive on costs that will probably not entirely achieve that, it is good to find a report that actually aims to strengthen a transport mode we regard as important, the train, to ensure that in future it will have the same rights and the same opportunities in many respects as the heavy goods vehicle.
Interoperability works, the systems are being harmonised and safety improved. Both are, therefore, very good reports. I congratulate Mr Costa on another step towards strengthening the railway at European level.
Vice-President of the Commission. - (FR) Madam President, I have listened with interest to your speeches and I agree with the decision to defend our railway heritage, as emphasised by Mr Simpson and Mr Jarzembowski. In addition, Mr Rack and Mr Savary highlighted the importance of defending the Agency and we support that too. I have a good impression in that regard.
I welcome the general agreement on the compromise reached between Parliament and the Council. The process of revitalising the European rail sector, which the Community launched several years ago, is now starting to bear fruit. Having fallen after 1970 in most of the Member States, its market share has now stabilised and is showing clear signs of growth, which is excellent news.
With the now imminent completion of the legislative work on this legislative package, which is technical in nature but very important from an economic perspective, railway undertakings will be able to fulfil their role in terms of offering sustainable transport in a market that is open to competition both internally and with other means of transport. As a consequence, I welcome the agreements reached on these three aspects - interoperability, safety and the Agency - and I would again like to thank Parliament, not only as a Commissioner but also as a former Member, for its rapid and excellent work on this text.
rapporteur. - (IT) Madam President, ladies and gentlemen, I am grateful to everyone who has spoken, because it seems to me that we can look forward confidently to tomorrow's vote and to the likelihood of reaching an agreement which will constitute a substantial step forward.
The railways have a future in Europe but can only regain market share if they are in a position to compete. The number-one condition is to be able to cover distances of 300-400 kilometres, which is the distance over which they can beat competition from other modes. However, 400 kilometres in Europe means crossing borders. That is the crux of the matter: either we succeed in making our trains cross borders efficiently and quickly or we will have failed.
A few years ago we devised rules enabling engine drivers to do just this; today we are doing the same for wagons. Very soon passenger locomotives and rolling stock will also be able to cross borders. They will do so indiscriminately, without any need for concern that interoperability may endanger safety. This is the ultimate goal we set ourselves, and I do believe that we are close to achieving it. We are laying down European timeframes and schedules - two years for wagons; ten years for other vehicles - but it will happen. Rolling stock will at last move around using a single signalling system. The idea we pursued until a few years ago, of making trains learn to recognise more than one signalling system, was another option, but clearly that option was thwarted by the existence of more than 20 different systems in Europe.
If these two matters make sufficiently rapid headway, we will have made a real, major contribution to the eventual construction of the single railway market. That market, which our founding fathers had thought would be the first to be built, will in fact be the last. What matters, however, is that it does come into being, and in sufficient time for the railways to contribute to the fight against climate change and to overcoming the constraints imposed upon us by rising energy prices.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
in writing. - (RO) Mr. President, dear colleagues, first of all, I would like to congratulate the Rapporteur for his work. Taking into account the recent rail accidents, I would also like to emphasize the importance of the safety of Community railways. I hope the new regulations for the operation of the European Railway Agency shall bring more benefits to the consumer and simplify the procedures relating to the authorization of vehicles. I would like us to make sure that there is a well-defined entity that is responsible for the safety and maintenance of each vehicle and that we know who this entity is at every moment.
This authority should make sure that consumer rights are complied with in every Member State and also that compensations are awarded to passengers in compliance with the European legislation.
At the same time, the agency should take into consideration travel conditions, comfort and safety, as well as keeping tariffs at the same level. It should also take into consideration opportunities and price reductions for young people and students, as well as disadvantaged categories.
Hoping that the European consumers' wishes shall be implemented through the work of the European Railway Agency, we shall provide it with all necessary support for its operation.